Citation Nr: 0428579	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  04-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from July 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge, with the veteran 
being at the RO and the Judge being in Washington, DC, in 
August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the August 2004 videoconference hearing, the veteran's 
representative indicated that he had undergone an audiometric 
evaluation in the VA clinic in June 2004.  The representative 
stated that he would send the report of that evaluation to 
the Board.  Nevertheless, no additional evidence has been 
received by the Board since the hearing.  

In addition, the Board notes that the veteran was scheduled 
for a VA compensation examination in December 2003 in order 
to obtain an opinion as to whether or not the veteran's 
hearing loss was due to service.  However, he failed to 
report for the scheduled examination.  In light of the 
necessity to Remand the case to obtain the recent VA clinic 
record, the Board believes that the veteran should be 
afforded another opportunity to report for an examination to 
request a nexus opinion.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for hearing loss since May 
2000, including the approximate dates of 
that treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment identified by him, in 
particular the report of a June 2004 
audiometric evaluation at the VAMC 
Houston.  All records so obtained should 
be associated with the claims file.  

2.  The RO should schedule the veteran 
for an examination by an ear, nose, and 
throat specialist.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated special 
tests, including a repeat audiometric 
evaluation, if necessary, should be 
completed.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss resulted 
from the veteran's exposure to acoustic 
trauma during his training during service 
from July 1945 to July 1946.  The opinion 
should be supported by adequate 
rationale.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be provided with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



